     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 1 of 11




CAIN & HERREN, ALC
ATTORNEYS AT LAW
Michael J. Collins, Esq.  #9087
2141 W. Vineyard Street
Wailuku, Hawai’i 96793
Tel: (808) 242-9350
Fax: (808) 242-6139
Email: mike@cainandherren.com

Attorneys for Plaintiff M.E.O.W.I.E. Foundation Inc. dba
Beach Broadcast, and CARROL HALL

                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF HAWAII


 M.E.O.W.I.E. FOUNDATION INC. dba                     1:21-CV-00215-DKW-WRP
 BEACH BROADCAST; and CARROL                          (Contract and HRS480§2)
 HALL

                          Plaintiff,                  SECOND AMENDED COMPLAINT

                   vs.

 ALPHABET, INC.; GOOGLE LLC, dba
 YOUTUBE; XXVI HOLDINGS, INC.;
 JOHN DOES 1-10; JANE DOES 1-10;
 DOE CORPORATIONS 1-10; and DOE
 PARTNERSHIPS 1-50,

                         Defendants.


                             SECOND AMENDED COMPLAINT

        AND NOW COMES Plaintiff M.E.O.W.I.E. FOUNDATION INC. dba BEACH

BROADCAST, by and through their attorneys CAIN & HERREN, ALC, (hereinafter

“Plaintiff”), and file this Second Amended Complaint against ALPHABET, INC.;

GOOGLE LLC, dba YOUTUBE; XXVI HOLDINGS, INC.; JOHN DOES 1-10; JANE

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 1 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 2 of 11




DOES 1-10; DOE CORPORATIONS 1-10; and DOE PARTNERSHIPS 1-50 (hereinafter

“Defendants”) alleges and avers as follows:

                             FACTS COMMON TO ALL COUNTS

        1.       At all times relevant herein, Plaintiff M.E.O.W.I.E. FOUNDATION INC.

dba BEACH BROADCAST, is and was a domestic nonprofit corporation incorporated

under the laws of the state of Hawaii, with its principal place of business in Kihei,

Hawaii.

        2.       At all times relevant herein, CARROL HALL, is an adult individual living

in the County of Maui and the State of Hawaii.

        3.       DEFENDANT ALPHABET INC. is a for profit, public corporation

incorporated under the laws of the State of Delaware, with its principal place of business

in Mountain View, California and regularly conducts business throughout the state of

California and globally. On information and belief, at all relevant times, Defendant

ALPHABET INC. acts as an agent of Defendant GOOGLE LLC, dba YOUTUBE and

controls and/or participates in controlling/directing discriminatory practices as related to

restricting constitutionally protected speech, religious discrimination, and national origin

discrimination, as well as other causes of action alleged in this complaint regarding the

YouTube.com website and/or platform. As the parent company of DEFENDANT

GOOGLE LLC, dba YOUTUBE, it is liable for its actions or omissions as agent that

violate the law and cause financial loss to Plaintiff;

        4.       DEFENDANT GOOGLE LLC, dba YOUTUBE (hereinafter

“YOUTUBE”) is a for profit limited liability corporation, wholly owned by ALPHABET

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 2 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 3 of 11




INC. and organized under the laws of the State of Delaware. YOUTUBE’s principal place

of business is San Bruno, California and it regularly conducts business throughout the

state of California and globally. Defendant YOUTUBE operates the largest and most

popular internet video viewer site, platform, and service in the world and holds itself out

as one of the most important and largest public forums for the expression of ideas and

exchange of speech available to the public. On information and belief, at all relevant

times Defendant YOUTUBE uses, relies on, and participates with GOOGLE, LLC in

restricting speech on the YOUTUBE website, platform, or service;

        5.       DEFENDANT XXVI HOLDINGS, INC. is a for profit, public corporation

incorporated under the laws of the State of Delaware. Defendant XXVI HOLDINGS,

INC. is the managing member of DEFENDANT GOOGLE LLC, and controls and/or

participates in controlling/directing discriminatory practices as related to restricting

constitutionally protected speech, religious discrimination, and national origin

discrimination, as well as other causes of action alleged in this complaint. As the

managing member of DEFENDANT GOOGLE LLC, it is liable for its actions or

omissions as agent that violate the law and cause financial loss to Plaintiff;

        6.       Defendants JOHN DOES 1-10, JANE DOES 1-10, DOE

CORPORATIONS 1-10, and DOE PARTNERSHIPS 1-50 (hereinafter referred to as

“Doe Defendants”) are persons, corporations, partnerships, and/or business entities who

acted in a negligent, wrongful or tortious manner which proximately caused or

contributed to injuries and damages sustained by Plaintiff. Plaintiff has been unable to

ascertain the names and identities of the above-named Doe Defendants from the

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 3 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 4 of 11




investigation that has been conducted to date. Accordingly, Plaintiff has sued the

unidentified Doe Defendants herein with fictitious names pursuant to rule 17(d) of the

Hawaii Rules of Civil Procedure, and Plaintiff will substitute the true names, identities,

capacities, and/or omissions of the Doe Defendants when the same are ascertained;

        7.       All of the acts and occurrences alleged herein took place in the County of

Maui, State of Hawaii, therefore venue is appropriate in this Court;

        8.       This Court has personal jurisdiction over Defendants ALPHABET, INC.

and GOOGLE, LLC dba YOUTUBE, and XXVI HOLDINGS, INC. as they are corporate

entities that regularly conduct business with residents of Maui and other consumers

across the state of Hawaii;

        9.       The parties entered into an agreement in which Plaintiff as a content

generator would produce and post videos on its youtube channel, “Santa Surfing Beach

Broadcast”.

        10.      The posting of this content on YOUTUBE attracts viewers across the

world, which allows YOUTUBE to generate income through advertising to third parties;

        11.      In exchange, YOUTUBE agrees to pay Plaintiff revenue per mille (RPM)

based on actual viewer traffic of these videos. Plaintiff has been relying almost

exclusively on this RPM income and sale of products relating to its YouTube channel to

pay monthly personal and business expenses;

        12.      YOUTUBE itself is not a content generator and relies exclusively on

individuals to generate content to attract viewers and consequently advertisers to its

social media service;

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 4 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 5 of 11




        13.      For months, the Parties relationship was mutually beneficial and lucrative

to both Plaintiff and YOUTUBE;

        14.      Plaintiff has created a very successful following of its YouTube videos

which provides consumers a conservative alternative view of current events that are not

entertained by media and most social media;

        15.      Plaintiff’s high web traffic is a testament that many Americans hunger for

content relating to its non-mainstream viewpoints and socially conscious public voice;

        16.      Plaintiff is aware that President Trump on occasion has viewed its

YouTube videos because the content has been referenced by him in his political speeches;

        17.      However, at one point YOUTUBE began a campaign of censorship which

caused the removal of some of Plaintiff’s videos, restricted Plaintiff’s ability to post new

videos for a period of time; and suspended/cancelled Santa Surfing Beach Broadcast

channel without notice;

        18.      Besides lacking merit, this censorship campaign has caused Plaintiff

extreme financial loss and has exposed YOUTUBE to civil liability resulting in this

lawsuit to demand compensation for these financial losses;

        19.      Substantively, the censorship makes no sense because YOUTUBE allows

the posting of violent material, of which Plaintiff has proof, but it does not censor this

material;

        20.      Upon information and belief, the censorship in this case is based purely on

content which YOUTUBE finds unfavorable, citing but incites no violence and breaks no

standards of conduct per YOUTUBE’s end-user agreement;

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 5 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 6 of 11




        21.      Further, YOUTUBE cites Plaintiff for violations of World Health

Organization guidance;

        22.      YOUTUBE’s labeling of Plaintiff’s content as hateful is arbitrary and

capricious and has no factual support;

                          COUNT ONE - BREACH OF CONTRACT

        23.      Plaintiff re-alleges the allegations contained in Paragraphs 1-22 and

incorporates them hereto;

        24.      YOUTUBE’S standard for paying RPMs is based in recording the number

of channel views and assigning the content creator a monetization ratio which is then

used to calculate;

        25.      On occasion, YOUTUBE modifies the monetization ratio, which has a

major impact on the compensation a content creator receives;

        26.      At one point, Plaintiff was earning between three thousand ($3,000.00)

dollars and twenty five thousand ($25,000.00) dollars a month from YOUTUBE. In

addition to this RPM income, was also separately selling its products to customers

relating to the YouTube channel in the amount of four thousand ($4,000.00) dollars a

month. Consequently, Plaintiff’s total monthly earnings from posting its content on

YouTube was approximately twenty nine thousand ($29,000.00) dollars a month; In

December 2020, the gross receipts from sales was $82,000.00.

        27.      YOUTUBE began a censorship campaign against Plaintiff shortly after

Plaintiff posted a video titled “Trump Booms, Gets Closer to TRUMPSARA / NESARA

Explained”. This is a video of President Trump explaining great things to come, and

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 6 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 7 of 11




YOUTUBE responded by taking down this video and labeled Plaintiff’s YouTube

channel “hate speech;”

         28.      Even prior to this incident, YOUTUBE began manipulating Plaintiff’s

earnings and restricting viewers to its channel by not featuring the channel to the general

public as it would with other content generators;

         29.      YOUTUBE also begin to change the URL of Plaintiff’s YouTube channel,

which made it impossible for Plaintiff to advertise its channel. This of course, also had a

substantial impact on Plaintiff’s viewership and thus Plaintiff’s RPMs and ability to

market its products;

         30.      Attached as Exhibit A are true and correct copies of screenshots Plaintiff

obtained from YOUTUBE indicating its web traffic, which although it increased over

time, resulted in less RPM income due to YOUTUBE’s manipulation of its monetization

ratio;

         31.      Plaintiff was also forced to defend a meritless closed captioning complaint

on YouTube which is ridiculous, because YOUTUBE is able to provide closed-captioning

on videos posted by its content generators. Its choice to remove close captioning is

entirely within the control of YOUTUBE and further exposes Plaintiff and others to

financial loss;

         32.      Further, on October 21, 2020, YOUTUBE suspended Plaintiff’s ability to

upload videos to its main channel, deleted 100 of its uploaded videos (which it labeled as

“hateful” without evidence), and on October 27, 2020 YOUTUBE demonetized its main

channel.

Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 7 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 8 of 11




        33.      Because Plaintiff’s channel was suspended, it was not able to challenge

any of these actions.

        34.      YOUTUBE indicated that it would give Plaintiff two more warnings

before a full suspension, but on January 11, 2021, YOUTUBE terminated Plaintiff’s

        channel without merit or notice.

                                    COUNT TWO - HRS § 480

        35.      Plaintiff re-alleges the allegations contained in Paragraphs 1-34 and

incorporates them hereto;

        36.      This claim relates specifically to Plaintiff CARROL HALL and not

M.E.O.W.I.E. FOUNDATION INC. dba BEACH BROADCAST;

        37.      Plaintiff Hall is the podcaster that creates the content and makes use of the

YOUTUBE channel;

        38.      As she is the creator of the content, she expresses herself through the

messages contained in the videos;

        39.      Censorship of the videos is accordingly censorship of her speech;

        40.      YOUTUBE is supposed to monitor the content of its videos in a content-

neutral manner;

        41.      YOUTUBE itself is not a content generator;

        42.      It cannot unfairly label content as hate speech in patent disregard of the

economic effect such labeling has on Plaintiff or other content generators;

        43.      None of Plaintiff’s videos promoted or contained hate speech;



Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 8 of 11
     Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 9 of 11




        44.      Expressing an opinion that recent shootings were planned events by

individuals does not incite viewers to violence;

        45.      Further, there are many other controversial content creators that post about

Antifa or BlackLivesMatter that take similarly controversial positions and yet are not

censored by YOUTUBE;

        46.      As Plaintiff’s income is tied to posting of content on YOUTUBE, Plaintiff

is very mindful of its obligations under the end-user agreement and does not violate the

standards of YOUTUBE’s internal regulations;

        47.      Until YOUTUBE restores Plaintiff’s channel and restores its monetization

ratio to pre-censorship levels and removes any false hate speech labels on its file with

YOUTUBE, Plaintiff will continue to suffer a one hundred percent (100%) drop in

income, which YOUTUBE must compensate Plaintiff for;

        48.      YOUTUBE has accused Plaintiffs of having videos that allow obscene,

lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable

content;

        49.      However, YOUTUBE has refused to censor actual third-party content that

is obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise

objectionable from other channels and fully monetizes those videos / channels; and some

with a Warning before the video. Some Videos containing such:

           https://www.youtube.com/watch?v=0mNUa1m3RUI
           https://www.youtube.com/watch?v=uDr9hRJqPX4
           https://www.youtube.com/watch?v=fF3aPT7C51Y
           https://www.youtube.com/watch?v=8DCirE03umA
           https://youtu.be/ZUG9qYTJMsI
Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 9 of 11
    Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 10 of 11




             https://screencast-o-matic.com/watch/crnIfASurm
             https://screencast-o-matic.com/watch/cYXQqCMuDD

        50.      YOUTUBE’S arbitrate and capricious use of content censorship

constitutes unfair and deceptive trade practice under HRS§480(2), et seq., which

consequently means any verdict by the jury or the Court should consider an additional

assessment of treble damages under the statute.

        WHEREFORE, Plaintiff prays for judgment against ALPHABET, INC.,

GOOGLE LLC, dba YOUTUBE, and XXVI Holdings, INC., jointly and severally, as

follows:

        a.       Damages in an amount to be proven at trial, but not less than fifty

thousand ($50,000.00) dollars;

        b.       Treble damages pursuant to HRS§480(2) to be awarded in favor of

Plaintiff CARROL HALL exclusively;

        c.       Costs and reasonable attorneys’ fees incurred in this litigation;

        d.       Prejudgment and post judgment interest;

        e.       Enjoin Plaintiff from similar and future baseless censorship; and

        f.       Such additional and further relief deemed just and equitable by this Court.

        Plaintiff contends that the amount of damages as alleged herein fall within the

jurisdictional requirements of this Court.

/

/

/


Second Amended Complaint
M.E.O.W.I.E. Foundation Inc. et al. v. ALPHABET, INC., et al.
1:21-CV-00215-DKW-WRP
                                             Page 10 of 11
Case 4:21-cv-07421-KAW Document 14 Filed 06/29/21 Page 11 of 11
